50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Juan David TORRES, a/k/a Victor Rose, Defendant-Appellant.
No. 94-6586.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Juan David Torres, appellant pro se.  Michael Frances Joseph, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant, a federal inmate, seeks to appeal the district court's denial of his motion for provision of transcripts and other documents at government expense.  Appellant filed no timely direct appeal from his conviction, but sought the requested materials to aid his preparation of a motion for relief under 28 U.S.C. Sec. 2255 (1988).  Defendants are not entitled to preparation of a transcript at government expense prior to actually filing a Sec. 2255 motion.  United States v. MacCollom, 426 U.S. 317 (1976).  Furthermore, the general allegations of ineffective assistance contained in Appellant's motion are insufficient to support the certification requirements for preparation of a transcript at government expense under 28 U.S.C.A. Sec. 753(f) (West 1993).  We therefore affirm the district court's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED